Citation Nr: 0622108	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  05-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy, claimed as a night vision problem.  

2.  Entitlement to an initial compensable disability 
evaluation for service-connected erectile dysfunction as 
secondary to the service-connected disability of diabetes 
mellitus, type II.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The veteran-appellant served on active duty from May 1965 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO).  In that decision, inter alia, service 
connection was denied for diabetic retinopathy, claimed as a 
night vision problem.  Service connection, however, was 
granted for erectile dysfunction as secondary to service-
connected diabetes mellitus, type II, and was evaluated as 0 
percent disabling.  The veteran ultimately perfected an 
appeal as to the issues of entitlement to service connection 
for diabetic retinopathy and entitlement to an initial 
compensable disability evaluation for erectile dysfunction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006, the veteran was scheduled for a May 1, 2006 
hearing before a Veterans Law Judge at the RO.  The veteran 
failed to appear at that scheduled hearing.  On May 27, 2006, 
the veteran filed a motion for a new hearing date.  In July 
2006, the veteran's motion for a new hearing date was granted 
by the undersigned Veterans Law Judge based upon a finding of 
good cause shown.  

The veteran has informed the RO that he moved to Salinas, 
California, and received notice of the May 2006 scheduled 
hearing three days prior thereto.  He has requested that he 
be scheduled for a personal hearing before a Veterans Law 
Judge of the Board at the Oakland, California Regional 
Office.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2005), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire for one.

This case is REMANDED to the RO for the following:

The veteran should be scheduled to appear 
at a personal hearing before a Veterans 
Law Judge of the Board sitting at the 
Oakland, California, Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

